DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yim (US 2014/0299850) in view of Kukita (US 2015/0077828).

Regarding claim 1 Yin teaches (figs. 2-6) a display device, comprising:
a display panel including a plurality of light emission regions and a transmission region surrounded by the light emission regions in a plan view (410; para. 0034); 
where the display panel comprises:
a substrate (100; para. 0031);
a plurality of first electrodes disposed on the substrate (211; para. 0036);
a pixel defining layer partially covering the first electrodes and defining the light emission regions (420; para. 0046);
a second electrode facing the first electrodes (212; para. 0044);
an organic light emitting layer disposed between one of the first electrodes and the second electrode (para. 0044); 
and a wiring disposed on the substrate, at least a portion of the wiring being disposed in the transmission region (para. 036).
Yin does not teach a sensor disposed on a rear surface of the display panel, the sensor overlapping the transmission region in the plan view.
Kukita teaches that a sensor disposed on a rear surface of the display panel, the sensor overlapping the transmission region in the plan view, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the rear view mirror as taught by Yim with a light sensor ass taught by Kukita for the benefit of a rear view mirror with
self-dimming capabilities.

Regarding claim 2 Yin teaches (figs. 2-6) a display device, further comprising:
a switching structure electrically connected to at least one of the first electrodes and the wiring (see fig. 4).

Regarding claim 3 Yin teaches (figs. 2-6) a display device, where the switching structure is disposed between the substrate and the at least one of the first electrodes (see fig. 4).

Regarding claim 4 Yin inherently teaches (figs. 2-6) a display device, where the wiring transmits an electrical signal to the switching structure.  Although the prior art does not specifically disclose that the wire transmits an electrical signal, this feature is seen to be an inherent teaching of that device since without a signal the switching structure cannot functions, and it is apparent that the switching structure for the utilization as a display must be present for the device to function as intended.

Regarding claim 5 Yin teaches (figs. 2-6) a display device, where the wiring extends along a first direction and/or a second direction perpendicular to the first direction in the plan view (see fig. 4).

Regarding claim 6 Yin teaches (figs. 2-6) a display device, further comprising:
a plurality of inorganic insulation layers disposed between the substrate and the pixel defining layer, at least one of the inorganic insulation layers not being formed in the transmission region (see fig. 4).

Regarding claim 7 Yin teaches (figs. 2-6) a display device, except where the inorganic insulation layers are not formed in the transmission region.
Kukita teaches where, the insulation structure is not formed in the transmission region (see fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the rear view mirror as taught by Yim with a light sensor ass taught by Kukita for the benefit of separating the sensor from the emission region to reduce cross talk between them.

Regarding claim 8 Yin teaches (figs. 2-6) a display device, further comprising:
an organic insulation layer disposed between the inorganic insulation layers and the pixel defining layer (fig. 4).
Yin does not teach where the organic insulation layer not being formed in the transmission region.
Kukita teaches where, the insulation structure is not formed in the transmission region (see fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the rear view mirror as taught by Yim with a light sensor ass taught by Kukita for the benefit of separating the sensor from the emission region to reduce cross talk between them.

Regarding claim 9 Yin teaches (figs. 2-6) a display device, where the pixel defining layer is not formed in the transmission region (see fig. 4).

Regarding claim 10 Yin teaches (figs. 2-6) a display device, where the second electrode is not formed in the transmission region (see fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872